DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 12/14/2021. Claims 1-25 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
[AltContent: textbox ((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.)]A person shall be entitled to a patent unless –

Claim(s) 1-5, 8-11, 18-19, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 20180329584 A1).

Regarding claim 1, Williams discloses: a computer system that is configured to communicate with a display generation component, one or more input devices, and one or more sensors (fig.6A, 0227, fig.1A:100, fig.3:300, fig.5 gives hardware overview with display, inputs, and sensors, such as biometric sensors 0167), the computer system comprising:
one or more processors (fig.1:120); and
memory storing one or more programs configured to be executed by the one or more processors (fig.1:102, fig.3:370), the one or more programs including instructions for:
displaying, via the display generation component, a first user interface (fig.6A-BN, 0226) that concurrently includes:
a first user-interactive graphical user interface object that (fig.6A:621, 0028), when selected (fig.6B, 0233-234: touch input), initiates execution of a first function, wherein the first function includes measuring, via the one or more sensors, a first physiological parameter (0237-238: tracking metrics displayed  in figs.6G-I via tracking sensors, the parameters including physiological parameters, e.g., active calories 630-2); and
a second user-interactive graphical user interface object that, when selected, initiates execution of a second function different from the first function (fig.6Y, 0251), wherein the second function includes measuring, via the one or more sensors, a second physiological parameter (fig.6AB:633-2, 633-3: measuring calories physiological parameters via sensors, see 0237-238);
receiving, via the one or more input devices, a first set of one or more inputs that includes a first input corresponding to the first user-interactive graphical user interface object (fig.6B, 6J-6U: receiving various inputs corresponding to the graphical user interface object 621);
in response to receiving the first set of one or more inputs, executing the first function (fig.6B-I); and
after executing the first function, displaying a second user interface that includes a visual representation of a first duration of time (fig.6BI, 0273: display cumulative time 680-1), wherein the first duration of time includes a first amount of cumulative time that the first function has been executed within a predetermined time period and a second amount of cumulative time that the second function has been executed during the predetermined time period (fig.6BI, 0273: display of combined first and second times within the exercise time period of that day, i.e., between the “Switch” activities and “End” time period as shown in figs.6BC-6BH).

Regarding claim 2, Williams discloses the system of claim 1, as described above. Williams further discloses: receiving, via the one or more input devices, a second set of one or more inputs that includes a second input corresponding to the second user-interactive graphical user interface object; and in response to receiving the second set of one or more inputs, executing the second function (figs.6Y-AB, 0251).

Regarding claim 3, Williams discloses the system of claim 2, as described above. Williams further discloses: wherein executing the first function includes displaying a first measurement of the first physiological parameter (figs.6G-6I shows tracking of calories parameter), and wherein executing the second function includes foregoing displaying a measurement of the second physiological parameter (fig.6Y-AB: certain screens of the second function forgo displaying of calories, e.g., the settings screen 6Z-6AA).

Regarding claim 4, Williams discloses the system of claim 2, as described above. Williams further discloses: displaying the first user interface includes displaying a current time (figs.6A-B shows current time on top right corner), executing the first function includes displaying a first function user interface that includes an indication of the current time (figs.6G-I shows top right corner with current time), and executing the second function includes displaying a second function user interface that does not include the indication of the current time (fig. 6AG shows a second function countdown screen that does not include indication of current time, hence, second function “Other” / Open Goal will track second metrics (see 6AH) but include a display that does not have the current time).

Regarding claim 5, Williams discloses the system of claim 2, as described above. Williams further discloses: wherein executing the first function includes causing audio playback (0309: playing a workout audio playlist during a selected workout), and wherein executing the second function does not include causing audio playback (0319: disabling workout playlist auto-play, hence, normal operation of the second function (e.g., 6Y-AB, i.e., without the user manually playing a song) not causing initiation of audio)

Regarding claim 8, Williams discloses the system of claim 2, as described above. Williams further discloses: after displaying the first user interface, receiving a swipe input (fig.8I-J, 0310-312 shows a swipe movement causing displaying of media player);
in accordance with a determination that the swipe input was received while the first function is executing, displaying, via the display generation component, a set of playback controls for modifying media playback of media associated with the second function (fig.8K, 0310-312: playback controls, e.g., volume); and
in accordance with a determination that the swipe input was received while the second function is executing, foregoing displaying the set of playback controls (figs.6AH-6AN, shows a swiping gesture performed without the media player running, i.e., without the third paging dot (see 0312), hence, a swipe performed while the second function is executing not causing display of playback controls).

Regarding claim 9, Williams discloses the system of claim 1, as described above. Williams further discloses: wherein executing the first function includes concurrently displaying a representation of time that corresponds to execution of the first function and a second measurement of the first physiological parameter (fig.6G:630-4, 630-2).

Regarding claim 10, Williams discloses the system of claim 1, as described above. Williams further discloses: wherein displaying the second user interface includes displaying, via the display generation component, a third measurement of the first physiological parameter taken during the first amount of cumulative time (fig.6BK, 0272-274 shows calorie metrics for first physiological parameter, i.e., calories during running).

Regarding claim 11, Williams discloses the system of claim 1, as described above. Williams further discloses: executing the first function for a second duration of time; and
after executing the first function for the second duration of time, displaying a first iteration of the second user interface, wherein the first iteration of the second user interface includes a visual representation of the second duration of time (fig.6BK, 0272-274: total time for first function).

Regarding claim 18, Williams discloses the system of claim 1, as described above. Williams further discloses: wherein the first user interface includes a seventh user-interactive graphical user interface object that, when selected, initiates execution of a third function different from the first function and the second function, wherein the third function includes measuring, via the one or more sensors, a third physiological parameter (fig.6X (“Stair stepper”), fig.6AC, 6AP-AS (“Yoga), etc. show additional GUI objects that initiate additional functions, these additional functions including measuring third physiological parameters, e.g., calories; see fig.6AR-AS), the one or more programs further including instructions for:
while displaying the first user interface, receiving, via the one or more input devices, a sixth set of one or more inputs that includes an eighth input corresponding to the seventh user- interactive graphical user interface object (fig. 6A-B: selection of GUI element); and
in response to receiving the sixth set of one or more inputs, executing the third function (fig.6A-I: additional functions would be similarly executed).

Regarding claim 19, Williams discloses the system of claim 1, as described above. Williams further discloses: after executing the third function, displaying a fifth user interface that includes a fifth visual representation of a sixth duration of time, wherein the sixth duration of time includes the first amount of cumulative time that the first function has been executed within the predetermined time period, the second amount of cumulative time that the second function has been executed during the predetermined time period, and a third amount of cumulative time that the third function has been executed during the predetermined time period (fig.6BI, 0273: display of combined first and second times and third within the exercise time period of that day, i.e., between the “Switch” activities and “End” time period as shown in figs.6BC-6BH).

Claims 24-25 recite computer media and methods analogous to the above claims and are hence rejected under the same rationale.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20180329584 A1), as applied in claim 2 above, in view of Johnson (US 20100273610 A1).

Regarding claim 6, Williams discloses the system of claim 2, as described above. Williams further discloses: after receiving the first input of the first set of one or more inputs and prior to executing the first function, displaying a third user interface that includes a third user-interactive graphical user interface object that, when selected initiates a process for selecting parameters as part of executing the first function (fig.6J:631, 632, 0239: change workout metrics affordance, the affordance linking to the menus shown in figs.6K-U including a start workout button), and
after receiving the second input of the second set of one or more inputs and prior to executing the second function, displaying a fourth user interface that includes a fourth user- interactive graphical user interface object that, when selected, initiates a process for selecting a duration for execution of the second function (fig.6J:631, 632, 0239: change workout metrics affordance associated with each function including second function, the metrics including fig.6T, 0248 as well as a start workout affordance 647).
Williams does not disclose: wherein the parameters are a first audio media item to be played. Johnson discloses: wherein the exercise parameters are a first audio media item to be played (fig.34, 0168, 0170, fig.36, 0174).
	It would have been obvious before the effective filing date to modify the system of Williams to incorporate the media playback interface of Johnson. Both concern the art of fitness customization GUI’s, and the incorporation would have, according to Johnson, allow greater ease in customization of workout and better estimation of workout metrics via music selection (0170).

Regarding claim 7, Williams discloses the system of claim 6, as described above. Williams further discloses: while displaying the fourth user interface:
displaying a second visual representation of a currently selected duration with a first duration value (fig.6T:642, 0248);
receiving, via the one or more input devices, a third set of one or more inputs that includes a third input corresponding to a request to change the currently selected duration (fig.6T:643-644, 0248); and
in response to receiving the third input corresponding to a request to change the currently selected duration, updating the second visual representation of the currently selected duration to be displayed with a second duration value different from the first duration value (0248: adjusting goal value via goal change affordance similar to figs.6M-Q).

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20180329584 A1), as applied in claim 11 above, in view of Daniel About Tech ("Workout App Full Review (Apple Watch)", published 2/19/2019).


    PNG
    media_image1.png
    220
    212
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    218
    229
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    218
    225
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    191
    209
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    191
    191
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    227
    239
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    210
    217
    media_image7.png
    Greyscale

2:15-2:37 And then when you’re done all you have to do is go ahead and end it and then since you picked other you can name your workout, so name workout, and then you can select here let’s look for jump rope, there you go


    PNG
    media_image8.png
    282
    351
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    299
    375
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    293
    319
    media_image10.png
    Greyscale

2:37-2:50: so then you have successfully selected and then you can see some information about your workout, normal, and then you hit done, and from now on, you have here jump rope in your favorites, or any other workout for that matter

Regarding claim 12, Williams discloses the system of claim 11, as described above. Williams does not discloses the limitations of claim 12. Apple Watch discloses: wherein the first iteration of the second user interface includes a fifth user-interactive graphical user interface object for ceasing to display the second user interface (2:37: “Done” button shown in the post-workout summary), the one or more programs further including instructions for:
receiving a fourth input that corresponds to selection of the fifth user-interactive graphical user interface object for ceasing to display the second user interface (2:37: selection of “Done” button ceases to display workout summary); and
in response to receiving the fourth input that corresponds to selection of the fifth user-interactive graphical user interface object for ceasing to display the second user interface, returning to the first user interface (2:50: return to first scrollable workout interface, analogous to fig.6A), wherein returning to the first user interface includes displaying, via the display generation component, the first user interface that concurrently includes:
the first user-interactive graphical user interface object that, when selected, initiates execution of the first function, wherein the first function includes measuring, via the one or more sensors, the first physiological parameter (2:50, combination with Williams yielding execution of first function upon selection); and
the second user-interactive graphical user interface object that, when selected, initiates execution of the second function different from the first function, wherein the second function includes measuring, via the one or more sensors, the second physiological parameter (2:50, combination with Williams yielding execution of first function upon selection).
	It would have been obvious before the effective filing date to modify the system of Williams to incorporate the back navigation of Apple Watch. Both concern the art of fitness watches with scrollable interfaces, and the incorporation would have improved the ease of navigation of the interface by allowing selection of a further workout from a list.

Regarding claim 13, Williams modified by Apple Watch discloses the system of claim 12, as described above. Williams further discloses: after returning to the first user interface, while displaying the first user interface:
receiving, via the one or more input devices, a fourth set of one or more inputs that includes an fifth input corresponding to the second user-interactive graphical user interface object (Apple Watch 2:50, Williams 6A-B, X-Y); and
in response to receiving the fourth set of one or more inputs, executing the second function (Williams 6A-B, X-Z: executing associated functions).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20180329584 A1) in view of Daniel About Tech ("Workout App Full Review (Apple Watch)", published 2/19/2019), as applied in claim 13 above, in view of Blahnik (US 20160058337 A1).

Regarding claim 14, Williams modified by Apple Watch discloses the system of claim 13, as described above. Williams and Apple Watch does not disclose the limitations of claim 14. Blahnik discloses: after executing the second function, displaying a second iteration of the second user interface that includes a third visual representation of a third duration of time, wherein the third duration of time includes the first amount of cumulative time that the first function has been executed within the predetermined time period, and an updated second amount of cumulative time that the second function has been executed during the predetermined time period (fig.15-16, 0290-293, 0300, 0308-309; display indicators of cumulative values of daily activities; figs.17-18, 0311, 0327-328 shows a third visual representation of a total activity time, hence, including the first activity time, the second activity time updated with the additional activity time, the daily total being shown after the performance of the activity function).
It would have been obvious before the effective filing date to modify the system of Williams modified by Apple Watch to incorporate the daily activity tracker of Blahnik. Both concern the art of fitness tracking, and the incorporation would have, according to Blahnik, improved the intuitiveness of the interface by allowing easy monitoring of user’s physical activity and providing a activity summary (0290).

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20180329584 A1), as applied in claim 1 above, in view of AllThingsGizmo ("How to Multitask on the Apple Watch", published 7/12/2015) in view of Li (US 20220080261 A1).


    PNG
    media_image11.png
    337
    342
    media_image11.png
    Greyscale
  
    PNG
    media_image12.png
    332
    346
    media_image12.png
    Greyscale
  
    PNG
    media_image13.png
    328
    348
    media_image13.png
    Greyscale
  
    PNG
    media_image14.png
    318
    316
    media_image14.png
    Greyscale

0:23-30: Now make believe I open Shazam. Now, go back, I open weatherbug, or ESPN, ok whatever.

Regarding claim 15, Williams discloses the system of claim 1, as described above. Williams does not disclose the limitations of claim 15. Apple Watch discloses: while executing a first function (0:23: executing a first function, Shazam App):
displaying a sixth user-interactive graphical user interface object for displaying a application (0:23-30: icon for opening ESPN app); and
receiving a sixth input that corresponds to selection of the sixth user-interactive graphical user interface object for displaying the application (0:23-30: receiving selection of ESPN app icon); and
in response to receiving the sixth input that corresponds to selection of the sixth user-interactive graphical user interface object for displaying the application, displaying, via the display generation component, a application user interface (0:23-30: displaying ESPN interface).
It would have been obvious before the effective filing date to modify the system of Williams by incorporating the multitasking technique of Apple Watch. Both concern the art of wearable GUI’s, and the incorporation would have improved the multitasking abilities of the device.
Williams modified by Apple Watch does not disclose: wherein the application is a workout application.
Li discloses: wherein the application is a workout application (fig.5-8 shows exercise app on a mobile device).
	It would have been obvious before the effective filing date to modify the system of Williams to incorporate the workout application technique of Li. Both concern the art of fitness mobile apps, and the incorporation would have, according to Li, provide additional exercise information to the user, such as speed, duration, step count, map, etc. (0003-4).

Regarding claim 16, Williams modified by Apple Watch modified by Li discloses the system of claim 15, as described above. Williams modified by Apple Watch modified by Li further discloses: while executing the first function:
after displaying the workout application user interface, receiving, via the one or more input devices, a fifth set of one or more inputs that includes a seventh input corresponding to a request to initiate execution of a workout tracking function different from the first function (Li 0123-124: receiving additional information for selecting exercise type and display a specific exercise interface while tracking exercise metrics); and
in response to receiving the fifth set of one or more inputs, executing the workout tracking function (Li 0123-124) while continuing execution of the first function (Li 0127 discloses the executing of an exercise in the foreground or background, hence, background execution constituting continued execution of first function of Williams).

Regarding claim 17, Williams modified by Apple Watch modified by Li discloses the system of claim 16, as described above. Williams further discloses: after concurrently executing the first function and the workout tracking function for a third duration of time (Li 0127: simultaneously executing background and foreground apps):
determining that the first function has stopped executing (fig.6AK: stopping execution of the first function, such as via end, pause, switch, etc.); after determining that the first function has stopped executing, continuing execution of the workout tracking function for a fourth duration of time (Li 0127: simultaneously executing background and foreground apps, hence, continuing to execute the workout tracking function); and
after continuing execution of the workout tracking function for the fourth duration of time, displaying, via the display generation component, a third iteration of the second user interface that includes a fourth visual representation of a fifth duration of time, wherein the fifth duration of time includes the third duration of time that the first function has been executed within the predetermined time period without including the fourth duration of time (Williams fig.6BI, 0273: since the two apps operate independently, the summary screen shown will include a fifth duration of time including the third duration but not the fourth duration of the other app).

Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20180329584 A1), as applied in claim 1 above, in view of Ko (WO 2018209152 A1).

Regarding claim 20, Williams discloses the system of claim 1, as described above. Williams does not disclose the limitations of claim 20. Ko discloses: displaying a notification corresponding to the second function based on a determination about a current time (fig.6J, 0199: displaying contextually relevant platters, such as exercise platter 632 (“Take a 15 min walk to close your rings”), ;
while displaying the notification, receiving, via the one or more input devices, a ninth input corresponding to the notification corresponding to the second function (figs. 6O-P, 0210: tapping a platter shows corresponding app); and
in response to receiving the ninth input, displaying a sixth user interface that includes an eighth user-interactive graphical user interface object that, when selected, initiates execution of the second function (figs. 6O-P, 0210: imitating execution of an application, combination with Williams yielding execution of the first interface of Williams, i.e., containing selectable affordances for initiating various workouts including the second function).
	It would have been obvious before the effective filing date to modify the system of Williams to incorporate the notification technique of Ko. Both concern the art of fitness mobile apps on a watch interface, and the incorporation would have, according to Ko, provide additional exercise information to the user, such as speed, duration, step count, map, etc. (0003-4).

Regarding claim 21, Williams modified by Ko discloses the system of claim 20, as described above. Williams and Ko further discloses: wherein the determination about the current time is at least partially based on a determination that the current time is a first offset amount of time away from an alarm time (fig.6J, 0202: determination that user has time for a workout before  a scheduled event, e.g., scheduled events 608, 634, 650 causing alarms or notifications on the interface) .

Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20180329584 A1) in view of Ko (WO 2018209152 A1), as applied in claim 20 above, in view of Fukuda (JP 2009119068 A).

Regarding claim 22, Williams modified by Ko discloses the system of claim 20, as described above. Williams and Ko further does not disclose the limitation of claim 22. Fukada discloses: wherein the determination about the current time is at least partially based on a determination that the current time is a second offset amount of time away from a predetermined bedtime and/or a predetermined wake up time (p.4 par.3-5: determining some elapsed time past a wake up time in order to send a notification  to exercise).
	It would have been obvious before the effective filing date to modify the system of Williams modified by Ko to incorporate the notification timing technique of Fukada. Both concern the art of fitness mobile apps for recommending exercise, and the incorporation would have, according to Fukada, improve recommendation of exercise times based on physiological knowledge (p.4 par.3-4).

Regarding claim 23, Williams modified by Ko discloses the system of claim 20, as described above. Williams and Ko further does not disclose the limitation of claim 22. Fukada discloses: wherein the determination about the current time is at least partially based on a determination that the current time is a third offset amount of time away from a predetermined expected bedtime and/or predetermined expected wake up time (p.4 par.3-5: determining some elapsed time past a wake up time in order to send a notification  to exercise; p.3 last 2 pars. (“The person to be measured …”) – p.4 par.1: obtaining bed time and wake up time and storing the time in as history, hence, determining expected wake up time based upon sensors, history information).
	It would have been obvious before the effective filing date to modify the system of Williams modified by Ko to incorporate the notification timing technique of Fukada. Both concern the art of fitness mobile apps for recommending exercise, and the incorporation would have, according to Fukada, improve recommendation of exercise times based on physiological knowledge (p.4 par.3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blahnik (US 20170354795 A1), Burton (US 8562489 B2) recite additional watch interfaces for tracking fitness activities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]